



Exhibit 10.4


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (this “Agreement”), is dated as
of June 6, 2016 (the “Execution Date”), by and between Equity One, Inc. (the
“Company”), a Maryland corporation, and William Brown (“Executive”). This
Agreement shall be effective as of June 6, 2016 (the “Effective Date”). This
Agreement supersedes, amends and restates in all respects the Employment
Agreement dated as of January 5, 2015 between Executive and the Company.
RECITALS
The Company believes that Executive’s services will continue to be integral to
the success of the Company. The Company wishes to retain the services of
Executive and expects that Executive’s contribution to the growth of the Company
will be substantial. The Company desires to provide for the continued employment
of Executive on terms that will reinforce and encourage Executive’s attention
and dedication to the Company. Executive is willing to commit himself to serve
the Company, on the terms and conditions provided below.
IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:
AGREEMENT
1.Employment. The Company hereby agrees to continue to employ Executive from and
after the Effective Date, and Executive hereby agrees to such continued
employment, on the terms and conditions hereinafter set forth.


2.Term. The period of employment of Executive by the Company (the “Employment
Period”) commenced on February 9, 2015 and shall continue under this Agreement
until February 9, 2018 (such three-year period, the “Initial Employment Period”)
(or, in the event of any renewal and extension as contemplated hereby, the last
day of the relevant successive one-year renewal and extension period) or such
earlier date on or as of which this Agreement or Executive’s employment
hereunder is terminated in accordance with the terms hereof. Subject to this
Agreement or Executive’s employment hereunder being terminated in accordance
with the terms hereof prior to the end of the Employment Period (or, in the
event of any renewal and extension as contemplated hereby, the last day of the
current successive one-year renewal and extension period), this Agreement and
the Employment Period automatically shall be renewed for successive one-year
periods thereafter, unless either party gives the other party prior written
notice at least four (4) months before the expiration of the Employment Period
(the “Notice Date”) of that party’s intent to allow the Employment Period and
this Agreement to expire (a “Non-Renewal Notice”). As used herein, “End of Term
Date” means the last day of the Initial Employment Period; provided, however,
that, if this Agreement and the Employment Period shall (as provided above) have
been automatically renewed and extended for any successive one-year period, “End
of Term Date” means the last day of such one-year period.


3.Position and Duties.
(a)Executive Position. Executive shall serve as an Executive Vice President of
Development of the Company. As an Executive Vice President of Development,
Executive shall have such duties and responsibilities as may be prescribed by
the Chief Executive Officer, the





--------------------------------------------------------------------------------





President, the Chairman of the Board and/or the Board of Directors (the
“Board”). Executive shall report to the Chief Executive Officer. Executive shall
devote his full business time, attention and energies to the Company’s affairs
as are necessary to fully perform his duties for the Company (other than
absences due to illness or vacation).


4.Place of Performance. The principal place of employment of Executive shall be
at the Company’s corporate offices in New York, New York. Executive shall be
required to travel to other locations as may be necessary and/or requested by
the Company to fulfill Executive’s duties and responsibilities hereunder.


5.Compensation and Related Matters.


(a)Salary. During the Employment Period, the Company shall pay Executive an
annual base salary of not less than $360,000 (“Base Salary”). Executive’s Base
Salary shall be paid in approximately equal installments in accordance with the
Company’s customary payroll practices. If the Company increases Executive’s Base
Salary, such increased Base Salary shall then constitute the Base Salary for all
purposes of this Agreement. The Company may not decrease Executive’s Base Salary
during the Employment Period.
(b)Annual Bonus
(i)The Board’s compensation committee (the “Compensation Committee”) shall
review Executive’s performance at least annually following each calendar year of
the Employment Period and cause the Company to award Executive such bonus
(“Bonus”) as the Compensation Committee shall reasonably determine as fairly
compensating and rewarding Executive for services rendered to the Company and/or
as an incentive for continued service to the Company. Subject to the following
sentence of this Section 5(b)(i), the amount of Executive’s Bonus shall be
determined in the sole and absolute discretion of the Compensation Committee and
shall depend on, among other things, the Company’s achievement of certain
performance levels established from time to time by the Compensation Committee
(such performance levels, as from time to time established by the Compensation
Committee, the “Performance Levels”), which may (in the sole and absolute
discretion of the Compensation Committee) include, without limitation, metrics
based on the progress and success of development and redevelopment projects
assigned to Executive. It is anticipated that the Performance Levels will be set
for each calendar year of the Employment Period so that Executive can reasonably
be expected to earn a Bonus for 2016 in an amount equal in value to $258,333,
and for 2017 and each calendar year thereafter, $300,000 (the “Bonus Target”).
At the discretion of the Company, up to fifty percent (50%) of any Bonus payable
to Executive as contemplated by this Section 5(b) may be payable in shares of
the Company’s restricted stock, with such shares to be valued for such purposes
at a price per share equal to the Market Value (as defined below) of a share of
the Company’s common stock determined as of the date on which the amount of such
Bonus is determined by the Compensation Committee (such date, the “Bonus Grant
Date”) and which shares shall vest in equal portions on the first, second and
third year anniversaries of the Bonus Grant Date, subject to Executive’s
continued employment by the Company through such dates. The restricted stock
portion of each Bonus is referred to in this Agreement as “Bonus Award
Restricted Stock.” Each award of Bonus Award Restricted Stock shall be subject
to an equity compensation plan of the Company and shall be subject to
Executive’s execution of a standard Company restricted stock agreement
consistent with the terms of this subsection. Any Bonus payable to Executive as
contemplated by this Section 5(b) shall be payable on or before March 15th of
the calendar year following the calendar year to which such Bonus relates.
“Market Value” of a share of





--------------------------------------------------------------------------------





common stock or any other equity interest as of any date means the average
closing price of such share of common stock or other equity interest on the
principal stock exchange on which such share of common stock or other equity
interest is listed and traded during the ten (10) trading days immediately
preceding such date.


(ii)Notwithstanding anything contained herein to the contrary, no Bonus shall be
payable hereunder to Executive with respect to any calendar year unless
Executive is employed hereunder by the Company as of the last day of such
calendar year.


(c)Expenses. The Company shall reimburse Executive for all reasonable expenses
incurred by him in the discharge of his duties hereunder, including travel
expenses, upon the presentation of reasonably itemized statements of such
expenses in accordance with the Company’s policies and procedures now in force
or as such policies and procedures may be modified with respect to all senior
executive officers of the Company. Any frequent flyer miles or points and
similar benefits provided by hotels, credit card companies and others received
by Executive in connection with his business travel shall be retained by
Executive for his personal use. The Company may provide Executive with credit
cards for the payment of business expenses issued either in the name of the
Company with Executive as authorized user or in the name of Executive for the
account of the Company, and balances thereon (to the extent they include charges
for business expenses for which Executive is entitled to reimbursement under the
first sentence of this Section 5(d)) shall be payable by the Company. Executive
shall maintain detailed records of such expenses in such form as the Company may
reasonably request and shall provide such records to the Company no less
frequently than monthly.


(d)Vacation; Illness. Executive shall be entitled to the number of days of
vacation per year provided to the Company’s other employees, but in no event
less than 20 days annually (in addition to Company recognized national
holidays). In all other respects, the Company’s vacation policy shall apply,
including with respect to a cap on accrued but unused paid time off. Executive
shall also be entitled to take up to 30 sick days leave per year.


(e)Welfare, Pension and Incentive Benefit Plans. During the Employment Period,
Executive (and his wife and dependents to the extent provided therein and
subject to their qualifying therefor) shall be entitled to participate in and be
covered under all the welfare benefit plans or programs maintained by the
Company from time to time on terms no less favorable than generally provided for
its other employees, including, without limitation, all medical,
hospitalization, dental, disability, accidental death and dismemberment and
travel accident insurance plans and programs. In addition, during the Employment
Period, Executive shall be eligible to participate in and be covered under all
pension, retirement, savings and other employee benefit, and perquisite plans
and programs generally maintained from time to time by the Company on terms no
less favorable than generally provided for its other employees. For
clarification, for the purposes of the plans and programs referenced in this
Section 5(e): plans or programs or other benefits that are provided to any
officer pursuant to the provisions of any negotiated contract shall not be
deemed to be generally provided for its other employees.


(f)Home Office. The parties understand that Executive may from time to time be
called upon to provide services to the Company from his home or while on the
road. In order to enable Executive to so perform such services, the Company
shall, at its cost, provide Executive with such equipment and services at his
home, and such cellular telephone services and equipment, as may





--------------------------------------------------------------------------------





be necessary and appropriate to enable him to so perform such services (the
“Home Office Costs”), provided that the Home Office Costs shall not exceed
$1,000 per year.


(g)Restricted Stock. The Company shall grant Executive 12,316 shares of the
Company’s common stock, one hundred percent (100%) of which shall vest on June
6, 2020 (the “Vesting Date”), subject to Executive’s continued employment by the
Company through the Vesting Date (the “2016 Restricted Stock Grant”). The 2016
Restricted Stock Grant shall be governed by the Company’s equity incentive plan
and shall be subject to Executive’s execution of a standard Company restricted
stock agreement consistent with the terms of this subsection.


(h)No Hedging or Pledging; Stock Ownership Guidelines. Executive will comply
with the anti-hedging policy and anti-pledging policy set forth in the Company’s
Corporate Governance Guidelines, as amended from time to time.


6.Termination. Executive’s employment hereunder may be terminated during the
Employment Period under the following circumstances:


(a)Death. Executive’s employment hereunder shall terminate upon his death.


(b)Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been substantially unable to perform his
duties hereunder for an entire period in excess of sixty (60) days in any
12-month period despite any reasonable accommodation available from the Company,
the Company shall have the right to terminate Executive’s employment hereunder
for “Disability”, and such termination in and of itself shall not be, nor shall
it be deemed to be, a breach of this Agreement.


(c)Without Cause. The Company shall have the right to terminate Executive’s
employment for any reason or for no reason, which termination shall be deemed to
be without Cause unless made for any of the reasons specified in Section 6(d),
and such termination in and of itself shall not be, nor shall it be deemed to
be, a breach of this Agreement.


(d)Cause. The Company shall have the right to terminate Executive’s employment
for Cause, and such termination in and of itself shall not be, nor shall it be
deemed to be, a breach of this Agreement. For purposes of this Agreement, the
Company shall have “Cause” to terminate Executive’s employment upon Executive’s:


(i)Breach of any material provision of this Agreement;


(ii)The indictment or conviction of Executive for a felony, capital crime or any
crime involving moral turpitude, including, but not limited to, crimes involving
illegal drugs; or


(iii)Willful misconduct in or relating to (I) the performance of Executive’s
duties, (II) the use of property of the Company or any of its subsidiaries (III)
conduct by Executive while Executive is on the premises of the Company or any of
its subsidiaries, or (IV) Executive’s conduct while acting or purporting to act
as an officer, employee or director of the Company or any of its subsidiaries.







--------------------------------------------------------------------------------





For purposes of this Section 6(d), no act, or failure to act, by Executive shall
be considered “willful” unless committed in bad faith or without a reasonable
belief that the act or omission was in the best interests of the Company or any
Company Affiliate; provided, however, that the willful requirement outlined in
clause (iii) above shall be deemed to have occurred if Executive’s action or
non-action continues for more than ten (10) days after Executive has received
written notice of the inappropriate action or non-action. Failure to achieve
performance goals, in and of itself, shall not be grounds for a termination for
Cause. For purposes of this Agreement, “Company Affiliate” means any entity in
control of, controlled by or under common control with the Company or in which
the Company owns a material amount of common or preferred stock or interest or
any entity in control of, controlled by or under common control with such entity
in which the Company owns any common or preferred stock or interest.
A determination of Cause shall be made by the Board in good faith. In the case
of conduct described in clause (i) above, Cause will not be considered to exist
unless (a) Executive is given written notice of such breach and (b) if such
breach can reasonably be cured within thirty (30) days, such breach has not,
within thirty (30) days after the date of such notice, been cured to the
satisfaction of the Board or, if such breach cannot reasonably be cured within
such 30-day period, Executive has not promptly commenced to cure such breach,
thereafter diligently taken all appropriate steps to cure such breach as quickly
as reasonably practical and cured such breach within sixty (60) days after the
date of such notice, all to the satisfaction of the Board.
(e)Resignation Other Than For Good Reason. Executive shall have the right to
resign his employment hereunder by providing the Company with a Notice of
Termination, as provided in Section 7. Any termination pursuant to this
Section 6(e) shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement. If Executive enters into an agreement, commits or
publicly announces Executive’s intention, understanding, or arrangement to be
employed by or otherwise provide services to any person or entity that competes,
plans to compete or is considering competing with the Company in any existing or
proposed business of the Company, then Executive shall promptly notify the
Company of such event and, unless otherwise agreed by the Company, shall be
considered to have resigned without Good Reason upon such date (no more than 30
days after Executive notifies the Company of the occurrence of such event) as is
specified by the Company in a Notice of Termination provided to Executive,
unless such agreement is entered into in the two (2) month period immediately
preceding the End of Term Date and after either party has issued a Non-Renewal
Notice (which, as provided in Section 2, must be provided at least four (4)
months prior to the expiration of the Employment Period).


(f)Resignation For Good Reason. Executive shall have the right to resign his
employment hereunder for Good Reason. For purposes of this Agreement, Executive
shall have “Good Reason” to resign his employment if Executive has complied with
the “Good Reason Process” (hereinafter defined) following the occurrence of any
of the following events:


(i)the material breach by the Company of any of its agreements set forth herein;


(ii)except as consented to by Executive, any substantial or material diminution
of Executive’s responsibilities, duties, authority or reporting structure,
including, without limitation, reporting responsibilities and/or title; or


(iii)any material reduction, either from one year to the next, or within the
current year, in Executive’s Bonus Target opportunity.





--------------------------------------------------------------------------------





(each a “Good Reason Condition”). “Good Reason Process” shall mean that (i)
Executive reasonably determines in good faith that a Good Reason Condition has
occurred; (ii) Executive notifies the Company in writing of the occurrence of
the Good Reason Condition within 60 days of the occurrence of such condition;
(iii) Executive cooperates in good faith with the Company’s efforts, for a
period not less than 30 days following such notice (the “Cure Period”), to
remedy the Good Reason Condition; (iv) notwithstanding such efforts, the Good
Reason condition continues to exist; and (v) Executive terminates employment
within 60 days after the end of the Cure Period. If the Company cures the Good
Reason Condition during the Cure Period, Good Reason shall be deemed not to have
occurred.
(g)Accelerated Resignation. If Executive issues a Non-Renewal Notice, the
Company may at any time require Executive to resign on a date determined by the
Company. A resignation pursuant to this subsection is referred to as an
“Accelerated Resignation.”


7.Termination Procedure.


(a)Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive (whether by resignation or otherwise) during the
Employment Period, except termination due to Executive’s death pursuant to
Section 6(a), shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 15. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice that states the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so stated. Any
termination resulting from a Notice of Termination given by Executive or from a
Notice of Termination by the Company that requires an Accelerated Resignation
shall be deemed a resignation by Executive as an officer and employee of the
Company and any subsidiary thereof and, if Executive is a member of the Board
(or any board of directors of any subsidiary) or any committee thereof (or of
any such board of directors), as such member; provided, however, that the Board
may, in its sole and absolute discretion, waive such resignation. On or prior to
the Date of Termination, including without limitation upon a termination without
Cause, Executive shall resign from any and all other positions that Executive
holds with the Company, as an officer, director or otherwise.


(b)Date of Termination. The effective date of any termination of Executive’s
employment by the Company or by Executive (whether by resignation or otherwise)
(the “Date of Termination”) shall be (i) if Executive’s employment is terminated
by his death, the date of his death, and (ii) if Executive’s employment is
terminated for any other reason by the Company or by Executive (whether by
resignation or otherwise), the date on which a Notice of Termination is given or
any later date (within thirty (30) days after the giving of such Notice of
Termination) set forth in such Notice of Termination.


8.Compensation Upon Termination or During Disability. If Executive experiences a
Disability or his employment terminates during the Employment Period, the
Company shall provide Executive with the payments and other benefits (which, for
the purposes of this Agreement, shall include, without limitation, any
accelerated or automatic vesting of any unvested shares of restricted stock or
of any unvested stock options) set forth below; provided, however, as a specific
condition to being entitled to any payments or other benefits under this
Section 8 (other than pursuant to clause (A) of Section 8(a)(i) and
Sections 8(a)(iv) and (v), 8(b)(i), (iv) and (v) and 8(c)(i), (ii) and (iii)
hereof), Executive must, within forty (40) days after the Date of Termination,
(a) have resigned as a director, trustee, officer and employee of the Company
and all of its subsidiaries and, if Executive is a member of the Board (or any
board of directors of any subsidiary) or any committee thereof (or of any such
board of directors) as such member





--------------------------------------------------------------------------------





and (b) have executed and delivered to the Company a release of both the Company
and Company Affiliates in the form attached hereto as Exhibit A (the “Release”)
(and have not revoked such Release for a period of seven (7) days following its
execution by Executive and its delivery to the Company) (the conditions set
forth in this proviso are hereafter sometimes referred to collectively as the
“Qualifying Conditions”). Executive acknowledges and agrees that the payments
and other benefits set forth in this Section 8 constitute liquidated damages for
termination of his employment during the Employment Period, which the parties
hereto have agreed to as being reasonable, and Executive acknowledges and agrees
that he shall have no other remedies in connection with or as a result of any
such termination and, except as expressly set forth in this Agreement, shall not
be entitled to any other payments or benefits on account of or with respect to
any such termination. As used herein, “Entitlement Commencement Date” means the
sixtieth (60th) day following the Date of Termination.


(a)Disability; Death. During any period that Executive fails to perform his
duties hereunder as a result of a Disability, Executive shall continue to be
entitled to receive his full Base Salary as set forth (and subject to the
conditions) in Section 5(a) and his full Bonus as set forth (and subject to the
conditions) in Section 5(b) until his employment is terminated pursuant to
Section 6(b) or otherwise as provided herein. In addition, if on or after the
Effective Date Executive’s employment is terminated for Disability pursuant to
Section 6(b) or due to Executive’s death pursuant to Section 6(a), then the
following shall apply.
(i)The Company (A) as soon as practicable following the Date of Termination
shall pay to Executive or his estate, as the case may be, a lump sum payment
equal to his unpaid Base Salary and, subject to Company policy, accrued vacation
pay through the Date of Termination and (B) subject to the Qualifying
Conditions, from and after the Entitlement Commencement Date continue to pay
(retroactively from the Date of Termination) to Executive or his estate, as the
case may be, his continued Base Salary through the earlier to occur of (I) the
one hundred and twentieth (120th) day following the Date of Termination or
(II) the End of Term Date.


(ii)Subject to the Qualifying Conditions, on the Entitlement Commencement Date,
(A) a percentage of the 2016 Restricted Stock Grant shall vest equal to the
percentage of the vesting period represented by the time period from the
Effective Date through the Date of Termination; and (B) such unvested portion of
any Bonus Award Restricted Stock that would have vested during the ninety (90)
day period following the Date of Termination if employment had continued for
such ninety (90) day period shall fully vest;
 
(iii)The Company shall reimburse Executive or his estate, as the case may be,
pursuant to Section 5(d), for reasonable expenses incurred by Executive, but not
reimbursed, prior to the Date of Termination.


(iv)Executive or his estate or named beneficiaries shall be entitled to such
other rights, compensation and/or benefits as may be due to Executive or his
estate or named beneficiaries in accordance with the terms and provisions of any
other agreements, plans or programs of the Company (provided, however, that, to
the extent that any such agreement, plan or program makes provision with respect
to any of the matters referred to in the foregoing clauses (i) through (iv), the
provisions of such clauses shall supersede and govern).


(v)Other than the Restricted Stock subject to acceleration under Section
8(a)(ii), any unvested stock options and unvested shares of the Company’s
restricted stock granted to Executive prior to the Date of Termination will not
vest and will be forfeited, returned to the





--------------------------------------------------------------------------------





Company and, at the Company’s election, may be cancelled by the Company, except
as provided otherwise in any applicable equity plan or award agreement.


(b)Termination By Company Without Cause, Termination by Executive for Good
Reason. If Executive’s employment is terminated by the Company without Cause or
Executive terminates his employment with the Company for Good Reason and, except
as otherwise specifically described below, then the following shall apply:


(i)The Company shall pay to Executive his unpaid Base Salary and, subject to
Company policy, accrued vacation pay through the Date of Termination, as soon as
practicable following the Date of Termination or on such earlier date as may be
required by applicable law.


(ii)Subject to the Qualifying Conditions, on the Entitlement Commencement Date
the Company shall pay to Executive a lump-sum payment equal to the lesser of (A)
an amount equal to Executive’s then current Base Salary for the balance of the
Employment Period without giving effect to an earlier termination of the
Employment Period or this Agreement based on the termination of Executive’s
employment or (B) an amount equal to one (1) times Executive’s then current Base
Salary.
(iii)Subject to the Qualifying Conditions, on the Entitlement Commencement Date
the unvested portion of the 2016 Restricted Stock Grant and Bonus Award
Restricted Stock shall fully vest (the “Full Acceleration”).
 
(iv)The Company shall reimburse Executive, pursuant to Section 5(c), for
reasonable expenses incurred by Executive, but not reimbursed, prior to the Date
of Termination.


(v)Executive shall be entitled to such other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any other agreements, plans or programs of the Company (provided, however,
that, to the extent that any such agreement, plan or program makes provision
with respect to any of the matters referred to in the foregoing clauses (i)
through (iv), the provisions of such clauses shall supersede and govern).


(vi)Other than the restricted stock subject to the Full Acceleration, any
unvested stock options and unvested shares of the Company’s restricted stock
granted to Executive prior to the Date of Termination will not vest and will be
forfeited, returned to the Company and, at the Company’s election, may be
cancelled by the Company, except as provided otherwise in any applicable equity
plan or award agreement.


(c)Termination by the Company for Cause or By Executive Other Than For Good
Reason. If Executive’s employment is terminated by the Company for Cause or on
account of Executive’s resignation other than for Good Reason, then the
following shall apply:
(i)The Company shall pay Executive his unpaid Base Salary and, to the extent
required by law or the Company’s vacation policy, his accrued vacation pay
through the Date of Termination, as soon as practicable following the Date of
Termination or on such earlier date as may be required by applicable law.


(ii)The Company shall reimburse Executive, pursuant to Section 5(c), for
reasonable expenses incurred by Executive, but not reimbursed, prior to the Date
of Termination, unless such termination resulted from a misappropriation of
Company funds.





--------------------------------------------------------------------------------





(iii)Executive shall be entitled to such other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any other agreements, plans or programs of the Company (provided, however,
that, to the extent that any such agreement, plan or program makes provision
with respect to any of the matters referred to in the foregoing clauses (i) and
(ii) and clause (iv) below, the provisions of such clauses shall supersede and
govern).


(iv)Any unvested stock options and unvested shares of the Company’s restricted
stock granted to Executive prior to the Date of Termination will not vest and
will be forfeited, returned to the Company and, at the Company’s election, may
be cancelled by the Company.


(d)Accelerated Resignation. If Executive’s employment is terminated by an
Accelerated Resignation, then Executive shall be entitled to all payments and
benefits to which he would have been entitled in the event of a resignation by
Executive other than for Good Reason plus, subject to the Qualifying Conditions,
continuation of Executive’s Base Salary on the Company’s regular payroll dates
until the End of Term Date. Such payments and benefits beyond those payable in
the event of a resignation without Good Reason shall be contingent on Executive
having resigned as a director, trustee, officer and employee of the Company and
all of its subsidiaries and, if Executive is a member of the Board (or any board
of directors of any subsidiary) or any committee thereof (or of any such board
of directors) as such member.


(e)Bonus. If the termination of Executive’s employment hereunder occurs after
the end of any calendar year of the Company for which a Bonus is payable to
Executive pursuant to Section 5(b) above and Executive’s termination occurs
prior to the date such Bonus is paid for such calendar year, Executive (or his
estate, as the case may be) shall be entitled to payment of such Bonus that is
earned for such calendar year without regard to whether Executive’s termination
of employment precedes the date such Bonus is payable pursuant to the terms of
this Agreement. For the avoidance of doubt, if the Date of Termination shall
occur prior to the last day of a calendar year, no Bonus shall be payable to
Executive with respect to such calendar year.
(f)Tax Compliance Delay in Payment. If the Company reasonably determines that
any payment or benefit due under this Section 8, or any other amount that may
become due to Executive after termination of employment, would result in an
excise tax to Executive under Section 409A of the Internal Revenue Code of 1986,
as amended (“Code”), because Executive is a “specified employee,” as defined in
Code Section 409A, upon termination of Executive’s employment for any reason
other than death (whether by resignation or otherwise), such payment, benefit or
other amount will not be paid or provided to Executive earlier than six months
after the date of termination of Executive’s employment and such payment,
benefit or other amount will be paid or provided, or commence to be paid or
provided, as the case may be, on the date that is six months and one day after
the termination of Executive’s employment, together with interest at the rate of
five percent (5%) per annum beginning with the date one day after the Date of
Termination until the date of payment. All other payments, benefits or other
amounts (e.g., amounts that do not constitute a deferral of compensation within
the meaning of Treasury regulation Section 1.409A-1(b)) (including without
limitation by reason of the safe harbor set forth in Treasury regulation Section
1.409A-1(b)(9)(iii)), as determined by the Company in its reasonable good faith
discretion, or benefits which qualify as excepted welfare benefits pursuant to
Treasury regulation Section 1.409A-1(a)(5)) will be paid or provided to
Executive at or within the time provided notwithstanding the fact that the
payment or provision of other payments, benefits or amounts is delayed pursuant
to this Section 8(f).


(g)Expiration of This Agreement. If the Employment Period and this Agreement
shall expire as a consequence of the Company giving written notice to Executive
of its election, as contemplated by Section 2, to allow the Employment Period
and this Agreement to expire, then upon such expiration of the Employment Period
and subject to Executive’s continued employment through the end of the
Employment





--------------------------------------------------------------------------------





Period, the 2016 Restricted Stock Grant and all unvested Bonus Award Restricted
Stock shall vest. In addition, for the avoidance of doubt, the parties confirm
that, upon the expiration of the Employment Period, the non-renewal of this
Agreement or the termination of Executive’s employment hereunder for any reason
or for no reason shall not be considered a termination by Company without Cause
or termination by Executive for Good Reason, and except as herein otherwise
expressly provided, Executive shall not be entitled to any termination payments
or other benefits hereunder as a consequence thereof.


(h)Change of Control; Privatization Transaction. In the event of a Change of
Control or Privatization Transaction, all unvested portions of the 2016
Restricted Stock Grant and the Bonus Award Restricted Stock shall vest
immediately prior to the Change of Control or Privatization Transaction if: (i)
immediately following the Change of Control or Privatization Transaction, the
shares of the Company’s common stock outstanding immediately prior to such event
will remain outstanding, but will not be listed on a nationally recognized stock
exchange, including without limitation the NYSE, the NYSE Amex, NASDAQ or their
successors, or (ii) all of the shares of the Company’s common stock outstanding
immediately prior to such event will be acquired, converted or exchanged for
consideration that does not consist entirely of common equity securities that
are listed on a nationally recognized stock exchange, including without
limitation the NYSE, the NYSE Amex, NASDAQ or their successors.


(i)Change of Control. For purposes of this Agreement, a “Change of Control”
means:


(i)Consummation by the Company of (A) a reorganization, merger, consolidation or
other form of corporate transaction or series of transactions, in each case,
other than a reorganization, merger or consolidation or other transaction that
would result in the holders of the voting securities of the Company outstanding
immediately prior thereto holding securities that represent immediately after
such transaction more than 50% of the combined voting power of the voting
securities of the Company or the surviving company or the parent of the
surviving company, (B) a liquidation or dissolution of the Company or (C) the
sale of all or substantially all of the assets of the Company;


(ii)Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to the Effective
Date whose appointment, election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an appointment, election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended) shall be, for purposes of this Agreement, considered as though such
person were a member of the Incumbent Board; or


(iii)The acquisition (other than from the Company) by any person, entity or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended, of more than 26% of either the then
outstanding shares of the Company’s common stock or the combined voting power of
the Company’s then outstanding voting securities entitled to vote generally in
the election of directors (hereinafter referred to as the ownership of a
“Controlling Interest”) excluding, for this purpose, any acquisitions by (A) the
Company or its subsidiaries, or (B) any person, entity or “group” that as of the
Effective Date beneficially owns (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended) a Controlling Interest of
the Company or any affiliate of such person, entity or “group.”





--------------------------------------------------------------------------------





Executive acknowledges and agrees that, notwithstanding anything in this
Agreement to the contrary, a Change of Control shall not be deemed to have
occurred for purposes of this Agreement if, after the consummation of any of the
events described in the definition of a Change of Control, Chaim Katzman remains
Chairman of the Board of the Successor Employer (as hereinafter defined) and if
Gazit-Globe, Ltd. and its affiliates own in the aggregate 26% or more of the
outstanding voting securities of the Successor Employer. For purposes of this
Agreement, the term “Successor Employer” shall mean the Company, the
reorganized, merged or consolidated Company (or the successor thereto), or the
acquiror (through merger or otherwise) of all or substantially all of the assets
of the Company, as the case may be.
(j)“Privatization Transaction” means the acquisition by any person, entity or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended, of beneficial ownership, directly or
indirectly, through a purchase, merger or other acquisition transaction or
series of purchases, mergers or other acquisition transactions, of more than 50%
of either the then outstanding shares of the Company’s common stock or the
combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of directors if, following the
closing of any such transaction, the Company’s common stock is not listed (or,
if such transaction resulted in the acquisition, conversion or exchange of the
Company’s common stock for common equity securities of another entity, such
common equity securities are not listed) on the NYSE, the NYSE Amex or NASDAQ or
listed or quoted on an exchange or quotation system that is a successor to the
NYSE, the NYSE Amex or NASDAQ.


9.Repayment By Executive. Executive acknowledges and agrees that the bonuses and
other incentive-based or equity-based compensation received by him from the
Company, and any profits realized from the sale of securities of the Company,
are subject to the forfeiture and clawback requirements set forth in the
Sarbanes-Oxley Act of 2002 and other applicable laws, rules and regulations,
under the circumstances set forth therein. If any such forfeiture or clawback is
required pursuant to the Sarbanes-Oxley Act of 2002 or other applicable law,
rule or regulation, then within thirty (30) days after notice thereof from the
Company, Executive shall pay to the Company the amount required to be repaid or
forfeited.
10.Confidential Information; Ownership of Documents and Other Property
.
(a)Confidential Information. Without the prior written consent of the Company,
except as may be required by law, Executive will not, at any time, either during
or after his employment by the Company, directly or indirectly divulge or
disclose to any person, entity, firm or association, including, without
limitation, any future employer, or use for his own or others’ benefit or gain,
any financial information, analyses of current or potential future development
projects or acquisitions, prospects, customers, tenants, suppliers, clients,
sources of leads, methods of doing business, intellectual property, plans,
products, data, results of tests or any other trade secrets or confidential
materials or like information of the Company, including (but not by way of
limitation) any and all information and instructions, technical or otherwise,
prepared or issued for the use of the Company (collectively, the “Confidential
Information”), it being the intent of the Company, with which intent Executive
hereby agrees, to restrict him from dissemination or using any like information
that is not readily available to the general public.


(b)Information is Property of Company. All books, records, accounts, tenant,
customer, client and other lists, tenant, customer and client street and e-mail
addresses, analyses of current or potential future development projects or
acquisitions and information (whether in written form or stored in any computer
medium) relating in any manner to the business, operations or prospects of the
Company and any of its subsidiaries, whether prepared by Executive or otherwise
coming into Executive’s possession, (all of





--------------------------------------------------------------------------------





the foregoing are hereinafter referred to collectively as the “Company Records”)
shall be the exclusive property of the Company and shall be returned to the
Company immediately upon the expiration or termination of Executive’s employment
or at the Company’s request at any time. Upon the expiration or termination of
his employment, Executive will immediately deliver to the Company all lists,
books, records, schedules, data and other information (including all copies) of
every kind relating to or connected with the Company and its activities,
business and customers.


(c)Defend Trade Secrets Act Notice. Executive understands that pursuant to the
Defend Trade Secrets Act of 2016, Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.


11.Restrictive Covenant; Notice of Activities.


(a)Non-Competition. During the Employment Period and for a period of one (1)
year after the expiration or termination of Executive’s employment, whether by
resignation or otherwise (except if Executive’s employment is terminated by the
Company without Cause or by Executive for Good Reason or by an Accelerated
Resignation or ends on the End of Term Date due to a Non-Renewal Notice or ends
due to the failure of a Successor Employer to assume and be bound by this
Agreement), Executive shall not, without the prior written consent of the Board,
directly or indirectly, enter into the employment of, render any services to,
invest in, lend money to, engage, manage, operate, own or otherwise offer other
assistance to, or participate in, as an officer, director, manager, employee,
principal, proprietor, representative, stockholder, member, partner, associate,
consultant or otherwise, any person or entity that competes, plans to compete or
is considering competing with the Company in any business of the Company
existing or proposed at the time Executive shall cease to perform services
hereunder (a “Competing Entity”) in any state or with respect to any region of
the United States, in either case in which the Company conducts material
operations (defined as accounting for 10% or more of the Company’s revenue), or
owns assets the value of which totals 10% or more of the total value of the
Company’s assets, at any time during the term of this Agreement (collectively,
the “Territory”). Notwithstanding the foregoing, Executive shall be permitted to
own up to a five percent (5%) equity interest in a publicly traded Competing
Entity. If Executive’s employment ends due to an Accelerated Resignation, the
post-termination restriction pursuant to this subsection shall continue after
the Date of Termination until the End of Term Date.


(b)Non-Interference with Business Relationships. During the Employment Period
and for a period of one (1) year after the expiration or termination of
Executive’s employment, for any reason whatsoever and whether by resignation or
otherwise, Executive shall not, without the prior written consent of the Board,
directly or indirectly, (i) interfere with or disrupt or diminish or attempt to
disrupt or diminish, or take any action that could reasonably be expected to
disrupt or diminish, any past or present or prospective relationship,
contractual or otherwise, between the Company (or any of its subsidiaries) and
any tenant, customer, supplier, sales representative, consultant or employee of
the Company (or any of its subsidiaries) or (ii) directly or indirectly solicit
for employment or attempt to employ, or assist any other person or entity in
employing or soliciting for employment, either on a full-time or part-time or
consulting basis, any employee (whether salaried or otherwise, union or
non-union) of the Company (or any of its subsidiaries) or any individual who
within one year prior thereto had been employed by the Company (or any of its
subsidiaries).


(a)Return of Confidential Information and Company Property. Executive shall not
upon expiration or termination of this Agreement take or retain any document or
other medium that constitutes,





--------------------------------------------------------------------------------





contains or represents any Confidential Information or Company Record, and as
soon as reasonably possible following any such expiration or termination,
Executive shall deliver to the Company (i) all Confidential Information and
Company Records (including all copies and excerpts thereof) and (ii) any and all
property of the Company or its subsidiaries in Executive’s possession or
control, including any codes, manuals, cellular telephones, computers, software,
hardware, floppy disks, corporate credit cards, keys, electronic beeper or other
electronic device, data and other documents and materials that was provided or
made available to Executive for the conduct of his duties hereunder during his
employment or other retention by the Company or any of its subsidiaries, whether
during or prior to the term of this Agreement.


(c)Prior Agreements; Third-Party Agreements and Rights. Executive hereby
confirms that Executive is not bound by the terms of any agreement with any
previous employer or other party that restricts in any way Executive’s
engagement in any business or Executive’s use or disclosure of information.
Executive has previously provided the Company with a copy of any agreement that
may restrict Executive’s activities on behalf of the Company. Executive
represents to the Company that, to the best of Executive’s understanding and
belief, Executive’s execution of this Agreement, Executive’s employment with the
Company and the performance of Executive’s proposed duties for the Company will
not violate any obligations Executive may have to any such previous employer or
other party. In Executive’s work for the Company, Executive shall not disclose
or make use of any information in violation of any agreements with or rights of
any such previous employer or other party, and Executive shall not bring to the
premises of the Company any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party.


(d)Notice and Procedure. Executive shall, prior to accepting any employment or
engagement with any person or entity, inform such person or entity in writing of
his noncompetition obligations under this Agreement. Executive shall also inform
the Company in writing of such prospective employment or engagement prior to
accepting such employment or engagement. If the Company or Executive has any
concerns that any of Executive’s proposed or actual post-employment activities
may be restricted by, or otherwise in violation of, this Section 11, such party
shall notify the other party of such concerns and, prior to the Company
commencing any action to enforce its rights under this Section 11 or Executive
seeking a declaratory judgment with respect to his obligations under this
Section 11, the Company and Executive shall meet and confer to discuss the
prospective employment or engagement and shall provide the other party with an
opportunity to explain why such prospective employment or engagement either does
or does not violate this Section 11; provided, however, that the Company’s
obligations to give notice under this clause and to meet with Executive before
commencing any action shall not apply if Executive has not provided notice
before engaging in activities that the Company reasonably believes violate this
Section 11. Any such meeting shall occur within three business days of notice
and may be held in person or by telephonic, video conferencing or similar
electronic means.


(e)Non-Disparagement. During and after the Employment Period, Executive agrees
not to make any disparaging or derogatory statements concerning the Company or
any of its affiliates or current or former officers, directors, shareholders,
employees or agents. For this purpose, the term “disparage” means, with respect
to any individual or entity, negative comments regarding their integrity,
fairness, satisfaction of obligations, overall performance, business practices,
investment decisions, business model, equityholders, or personnel. These
nondisparagement obligations shall not in any way affect Executive’s obligation
to testify truthfully in any legal proceeding.







--------------------------------------------------------------------------------





12.Violations of Covenants.


(a)Injunctive Relief. Executive agrees and acknowledges (i)  that the provisions
of Sections 10 and 11 are, in view of the nature of the business of the Company,
reasonable and necessary to protect the legitimate interests of the Company and
its subsidiaries, (ii) that his violation of any of the covenants or agreements
contained in such Sections may cause irreparable injury to the Company and its
subsidiaries, (iii) that the remedy at law for any violation or threatened
violation thereof may be inadequate, and (iv) that, in the event of any
violation or threatened violation thereof, the Company may be entitled to
temporary and permanent injunctive or other equitable relief as it may deem
appropriate without the accounting of all earnings, profits and other benefits
arising from any such violation, which rights shall be cumulative and in
addition to any other rights or remedies available to the Company.
  
(b)Enforcement. If any provision of this Agreement shall be deemed to be invalid
or unenforceable, as may be determined by a court of competent jurisdiction,
this Agreement shall be deemed to delete or modify, as necessary, the offending
provision and to alter the balance of this Agreement in order to render the same
valid and enforceable to the fullest extent permissible as aforesaid.


(c)Survival. The provisions of this Section 12 and of Sections 10 and 11 above
shall survive the expiration or earlier termination of this Agreement for any
reason whatsoever.


13.Insurance. The Company shall promptly (and, in any event, within thirty (30)
days following receipt from Executive of written evidence of Executive’s having
made expenditures therefor) reimburse Executive (up to an aggregate maximum of
$2,500 in any year) for premiums paid by Executive for life, disability and/or
similar insurance policies.


14.Successors; Binding Agreement.


(a)Company’s Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred except that the Company will require a
successor employer to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.


(b)Executive’s Successors. No rights or obligations of Executive under this
Agreement may be assigned or transferred other than his rights to payments or
benefits hereunder, which may be transferred only by will or the laws of descent
and distribution. Upon Executive’s death, this Agreement and all rights of
Executive hereunder shall inure to the benefit of and be enforceable by, and
shall be binding upon and enforceable against, Executive’s beneficiary or
beneficiaries, personal or legal representatives, or estate, to the extent any
such person succeeds to Executive’s interests under this Agreement. Executive
shall be entitled to select and change a beneficiary or beneficiaries to receive
any benefit or compensation payable hereunder following Executive’s death by
giving the Company written notice thereof. In the event of Executive’s death or
a judicial determination of his incompetence, references in this Agreement to
Executive shall be deemed, where appropriate, to refer to his beneficiary(ies),
estate or other legal representative(s). If Executive should die following the
Date of Termination while any amounts would still be payable to him hereunder if
he had continued to live, all such amounts unless otherwise provided herein
shall be paid in accordance with the terms of this Agreement to such person or
persons so appointed in writing by Executive or otherwise to his legal
representatives or estate.
15.Notice. All notices or other communications that are required or permitted
hereunder shall be in writing and sufficient if delivered personally, or sent by
nationally recognized, overnight courier or by registered or certified mail,
return receipt requested and postage prepaid, addressed as follows:





--------------------------------------------------------------------------------





To the Company:
Equity One, Inc.
410 Park Avenue
New York, New York 10022
Attention: General Counsel


with copies to:
The Chair of the Compensation Committee
and to
UNTIL JUNE 24, 2016:
Daniel P. Adams, Esq.
Goodwin Procter LLP
53 State Street
Boston, MA 02109


AFTER JUNE 24, 2016:
Daniel P. Adams, Esq.
Goodwin Procter LLP
100 Northern Avenue
To Executive:
William Brown
182 Broadway
Dobbs Ferry, NY 10522
 
 

or to such other address as either party may have furnished to the other in
writing in accordance herewith. All such notices and other communications shall
be deemed to have been received (a) in the case of personal delivery, on the
date of such delivery, (b) in the case of delivery by nationally recognized,
overnight courier, on the business day following dispatch, and (c) in the case
of mailing, on the third business day following such mailing.
16.Attorneys’ Fees. If either party is required to seek legal counsel to enforce
the terms and provisions of this Agreement through any action, suit or other
legal or equitable proceeding or to defend any such legal or equitable
proceeding, the prevailing party in any such legal or equitable proceeding shall
be entitled to recover reasonable attorneys’ fees and costs (including on
appeal).


17.Litigation and Regulation Cooperation. During and after Executive’s
employment, Executive shall cooperate fully that the Company in the defense or
prosecution of any claims or actions now in existence or that may be brought in
the future against or on behalf of the Company that relate to events or
occurrences that transpired while Executive was employed by the Company.
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after Executive’s employment, Executive
also shall cooperate fully with the Company in connection with any investigation
or review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
Executive was employed by the Company.


18.Miscellaneous and Waiver of Jury Trial. No provisions of this Agreement may
be amended, modified or waived unless such amendment or modification is agreed
to in writing signed by Executive and by a duly authorized officer of the
Company or such waiver is set forth in writing and signed by the party to be
charged therewith. No waiver by either party hereto at any time of any breach by
the other party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver





--------------------------------------------------------------------------------





of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party that are not set forth expressly in this Agreement. Except as herein
otherwise provided, the respective rights and obligations of the parties hereto
under this Agreement shall survive the expiration or termination of Executive’s
employment (whether by resignation or otherwise) and the expiration or
termination of this Agreement to the extent necessary for the intended
preservation of such rights and obligations. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of New York without regard to its conflicts of law principles. DUE TO
THE AGREEMENT IN SECTION 19 TO ARBITRATE ALL DISPUTES, EACH OF THE PARTIES
HERETO EXPRESSLY WAIVES ITS OR HIS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
SUIT, LITIGATION OR OTHER JUDICIAL PROCEEDING REGARDING THIS AGREEMENT OR ANY
DISPUTE HEREUNDER OR RELATING HERETO.


19.Arbitration of Disputes. All matters relating to the interpretation,
construction, validity and enforcement of this Agreement shall be governed by
and construed in accordance with the laws of the State of New York, both
substantive and remedial. Any dispute under or with respect to this Agreement
shall, to the fullest extent permitted by law, be settled by arbitration in any
forum and form agreed upon by Executive and the Company or, in the absence of
such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Manhattan, New York in accordance with the Employment Arbitration
Rules of the AAA, including, but not limited to, the rules and procedures
applicable to the selection of arbitrators. The prevailing party in any such
arbitration shall be entitled to the fees charged by AAA for administering the
arbitration and the fees charged by the arbitrator for his or her services. In
the event that any person or entity other than Executive or the Company may be a
party with regard to any such controversy or claim, such controversy or claim
shall be submitted to arbitration subject to such other person or entity’s
agreement. This Section shall be specifically enforceable. In the event of any
court action to enforce this Section or an arbitration award pursuant to it,
Executive unconditionally and irrevocably agrees that the exclusive forum and
venue for any action, suit or proceeding shall be in Manhattan, New York, and
consents to submit to the exclusive jurisdiction, including, without limitation,
personal jurisdiction, and forum and venue of the state and federal courts
located in Manhattan, New York. EXECUTIVE HEREBY EXPRESSLY WAIVES HIS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY SUIT, LITIGATION OR OTHER JUDICIAL PROCEEDING
REGARDING THIS AGREEMENT OR ANY DISPUTE HEREUNDER OR RELATING HERETO.
20.Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. In the
event that any provision or provisions contained in this Agreement shall be
deemed illegal or unenforceable, the remaining provisions contained in this
Agreement shall remain in full force and effect, and this Agreement shall be
interpreted as if such illegal or unenforceable provision or provisions were not
contained in this Agreement, subject, however, to Section 12(b), which to the
extent applicable shall supersede and govern.


21.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.


22.Entire Agreement. This Agreement, including any other agreements contemplated
herein, sets forth the entire agreement of the parties hereto in respect of the
subject matter contained herein and supersedes all prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, director, employee or representative of either
party hereto in respect of such subject matter.







--------------------------------------------------------------------------------





23.Withholding. All payments hereunder shall be subject to any required
withholding of federal, state and local taxes pursuant to any applicable law or
regulation. Unless otherwise expressly provided, the Company shall not be
required to reimburse Executive for any adverse tax consequences for associated
with any payment or reimbursement hereunder.


24.Insurance; Indemnity. Executive shall be covered by the Company’s directors’
and officers’ liability insurance policy, and errors and omissions coverage, to
the extent such coverage is generally provided by the Company to its directors
and officers and to the fullest extent permitted by such insurance policies.
Nothing herein is or shall be deemed to be a representation by the Company that
it provides, or a promise by the Company to obtain, maintain or continue, any
liability insurance coverage whatsoever for its executives. In addition, the
Company shall enter into its standard indemnity agreement by which Company
commits to indemnify a Company officer in connection with claims, suits or
proceedings arising as a result of Executive’s service to the Company.


25.Section Headings. The section headings in this Agreement are for convenience
of reference only, and they form no part of this Agreement and shall not affect
its interpretation.


IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.
EQUITY ONE, INC.
By: /s/ David Lukes     
Name: David Lukes
Title: Chief Executive Officer


/s/ William Brown     







